In an action for a judgment declaring the rights of the parties with respect to certain photographs and negatives, and for an injunction directing that the defendant deliver these items to the plaintiffs, the plaintiffs appeal from an order of the Supreme Court, Kings County (Greenstein, J.), entered January 23, 1996, which denied their motion for summary judgment and granted the defendant’s cross motion for summary judgment dismissing the complaint on the ground that it was barred by the Statute of Limitations.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the plaintiffs’ action as it was barred by the Statute of Limitations (CPLR 214 [3]). O’Brien, J. P., Santueci, Joy and Friedmann, JJ., concur.